Citation Nr: 1209717	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-16 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a heart disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969 and from March 1976 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, entitlement to service connection for heart disease was denied in a January 1992 rating decision.  Subsequently, the Veteran brought the claim on appeal.  As such, even though the RO addressed the Veteran's current claim as one for service connection, the Board must first determine whether new and material evidence has been submitted to reopen the claim.

The issue of reconsideration of the effective date assigned to special monthly compensation for loss of use of a creative organ has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a heart disability, to include as secondary to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In a January 1992 rating decision, the RO denied entitlement to service connection for heart disease because there was no current disability found on examination.  The Veteran did not appeal this decision.

2.  Evidence added to the record since the January 1992 rating decision includes numerous medical records showing cardiac diagnoses, including congestive heart failure, atrial fibrillation, supraventrical tachycardia, and borderline cardiomegaly.


CONCLUSIONS OF LAW

1.  The RO's January 1992 rating decision denying service connection for heart disease is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  Since the RO's January 1992 rating decision, new and material evidence has been received by VA with which to reopen the previously denied claim for service connection for a heart disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Given the fully favorable decision contained herein, the Board finds that any discussion of the duties to notify and assist is unnecessary.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

In the January 1992 rating decision, the RO denied entitlement to service connection for heart disease.  The Veteran was notified of the decision in March 1992 and did not initiate an appeal.  Therefore, it became final.  The RO's rating decision indicated that, while there was evidence of in-service cardiac treatment, the Veteran's then-current examination was normal, and there was no cardiac disability.

Evidence added to the claims file since the January 1992 RO rating decision includes numerous volumes of medical records, which show that the Veteran has been diagnosed as having congestive heart failure, atrial fibrillation, borderline cardiomegaly, supraventricular tachycardia, and a history of coronary artery disease.

The Board finds that this evidence is new and material.  It relates to the unestablished fact of whether the Veteran has a currently diagnosed cardiac disorder.  These medical records are certainly competent to establish a current diagnosis.  As such, the Veteran's claim is reopened, and, to this extent, it is granted.


ORDER

New and material evidence having been received, the claim for service connection for a heart disorder, to include as secondary to service-connected disability, is reopened.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

The Veteran has contended that he has a currently diagnosed cardiac disorder that is secondary to his service-connected diabetes mellitus or his service-connected posttraumatic stress disorder.

His service records reveal a number of records showing treatment for cardiac symptoms.  An April 1966 record shows an impression of an insignificant extracardiac murmur.  In June 1983, the Veteran reported a nine-year history of chest pain, with recent complaints of palpitation, tightness, and left arm pain.  The assessment was possible ischemia.

Service records dated in June 1988 show that the Veteran reported substernal pain in the left arm and palpitations.  An EKG at that time revealed probably inferior wall myocardial infarction.  The assessment was asymptomatic coronary artery disease.  At that time, he complained of sudden episodes of palpitations up to four times per week.  In an April 1991 report of medical history, the Veteran reported a positive history of chest pain, palpitation, heart trouble, and high blood pressure.

As noted above, private and VA treatment records beginning in 2007 show that the Veteran had been diagnosed as having congestive heart failure and atrial fibrillation.  Furthermore, an October 2007 private treatment record contains an opinion that the Veteran's congestive heart failure was suspected as due to his atrial fibrillation.  In a January 2008 VA examination report, which was conducted in conjunction with the Veteran's increased rating claim for diabetes, the examiner provided an opinion that the Veteran's atrial fibrillation was idiopathic and unlikely related to his diabetes mellitus.  However, it was suggested that a review of the Veteran's private cardiologist's notes be accomplished.  In a February 2008 private treatment record, the Veteran's physician indicated that the Veteran's history of diabetes mellitus put him at a higher risk for left ventricular dysfunction and congestive heart failure, although it was suspected that the atrial fibrillation was the main etiology for congestive heart failure.

In the statement of the case following the November 2007 rating decision, the RO relied, in part, on the opinion provided in the January 2008 VA examination report for diabetes mellitus.  However, the Board finds that this examination report is inadequate.  There is no evidence that the examiner reviewed the claims file, including a number of service records showing cardiac treatment.  Furthermore, the examiner provided no opinion as to whether any currently diagnosed heart disability was related to the Veteran's service.  Finally, no rationale was provided for the conclusions given.  For these reasons, the Board finds that this opinion is inadequate, and a remand is necessary to afford the Veteran a VA examination on this issue.

Furthermore, the Veteran submitted a release of medical records for Dr. Seltzer in May 2011.  While records from Dr. Seltzer dated through January 2009 are associated with the claims file, no further medical evidence from this private physician has been requested or obtained.  This must be remedied on remand.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the May 2011 release provided by the Veteran, request all records pertaining to the Veteran, dated since January 2009, from Dr. Seltzer and the Cardiology Associates.  All records obtained should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed heart disorder.  The claims file must be provided for review.  All appropriate testing should be conducted.

Based on the results of the Veteran's physical examination and a review of the claims file, the examiner is asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed heart disorder is related to active service or to a service connected disability.

The examiner is informed that the Veteran's service-connected disabilities include diabetes mellitus and posttraumatic stress disorder.

The examiner is asked to specifically address the in-service cardiac treatment and symptomatology, as well as the post-service treatment records, to specifically include the October 2007 private treatment record, the January 2008 VA examination for diabetes, and the February 2008 private treatment record, all of which included opinions with regard to the etiology of some of the Veteran's diagnosed heart disorders.

A complete rationale should be provided for any opinion expressed.

3.  Readjudicate the Veteran's claims for service connection for a heart disorder, to include as secondary to service-connected disability.  If any benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


